Citation Nr: 1243196	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for tinnitus.  


REPRESENTATION

Appellant represented by:	Karen B. Siegel


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case was issued in March 2010, and a substantive appeal was received in March 2010.   

The Veteran continues to contend that service connection is warranted for hypertension, posttraumatic stress disorder (PTSD), systemic lupus erythematosus, and a left shoulder disability.  The Board denied all these claims in decisions dated July 2004 and July 2008.  These issues are no longer before the Board.


FINDINGS OF FACT

1.  In February 1988, the RO denied service connection for tinnitus.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the February 1988 decision is neither cumulative nor redundant of the evidence of record at the time of the February 1988 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The February 1988 RO rating decision, which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 1988 RO rating decision is new and material; accordingly, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated November 2007.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in November 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the November 2007 notice constituted adequate notice to the appellant.   


New and Material Evidence

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection for tinnitus was denied by way of a February 1988 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the February 1988 rating decision became final.  The evidence on record at the time of the February 1988 denial consisted of the service treatment records (which include complaints of ear pain and loud noise exposure) and a November 1987 VA examination report.  The February 1988 rating decision does not include a discussion of the service treatment records respect to tinnitus.  The November 1987 VA examiner noted that the Veteran reported occasional tinnitus.  There was no medical opinion with respect to the etiology of the tinnitus.  The Board notes that the February 1988 rating decision was rendered without any contentions by the Veteran.  He did not file a claim for tinnitus.  Presumably, the RO found that it was raised by the record when the Veteran reported it at his VA examination.  

It is difficult to pinpoint the basis for the February 1988 denial inasmuch as the rating decision does not even mention tinnitus (except that it is listed in the code sheet under nonservice connected conditions).  The RO noted that the Veteran was exposed to loud noise during service and that he wore hearing protection intermittently.  It noted that the Veteran did not have hearing loss that met VA criteria.    

Evidence received since the February 1988 rating decision includes contentions by the Veteran that tinnitus began in 1967, and a June 2007 VA examination report in which the VA examiner opined that the Veteran's tinnitus was not related to service.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In this case, the Board finds that although the service treatment records were part of the claims file at the time of the February 1988 rating decision, they were not discussed and it appears that they were not even considered.  Additionally, since the Veteran made no contentions regarding tinnitus at the time of the February 1988 rating decision, the Board finds his current contentions to meet the low threshold necessary to constitute new and material evidence.  Therefore, his claim for service connection for tinnitus will be reopened and remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  Consequently, the claim is reopened.  To this extent, the appeal is granted.  


REMAND

The RO appears to have denied the claim because the Veteran did not report tinnitus at the time of his separation examination, and the June 2007 VA examiner opined that tinnitus is not related to service.

The Board acknowledges that the Veteran's July 1970 separation examination report does not show any findings attributed to tinnitus.  However, the Veteran completed a Report of Medical History in February 1969 in which he indicated, by checked box, that he had ear, nose, or throat trouble.  Additionally, the service treatment records do contain complaints regarding the Veteran's ears.  Three reports from May 8-19, 1967 reflect complaints of ear pain.  It was diagnosed as otitis externa.  Four months later, in September 1967, the Veteran sought treatment with complaints of trouble in both ears, and complaints of pain with loud noises.  He was prescribed ear plugs.  This is evidence that prior to September 1967, he may not have had any hearing protection.  

The Board notes that the June 2007 examiner failed to discuss any of these service treatment records.  To the contrary, under "Other history," the examiner stated that the Veteran did not have any history of ear infections.  Additionally, the examiner stated that the Veteran's tinnitus began in 1974.  The Veteran disputes this.  The Veteran contends that he began to experience intermittent tinnitus in 1967; and that tinnitus became constant in 1974.

The Board finds the June 2007 examination report to be inadequate due to the examiner's failure to discuss the service treatment records and the Veteran's ear complaints during service.  The Board finds that the Veteran is entitled to a new examination for the purpose of determining the etiology of the Veteran's reported tinnitus.  

Additionally, the Board notes that the Veteran submitted a March 2010 VA Form 9 in which he indicated that he wanted to testify before the Board at a videoconference hearing.  He subsequently submitted a May 2010 VA Form 9 in which he indicated that he did not want a Board hearing.  The RO should seek clarification as to whether the Veteran wishes to testify before the Board, and schedule a Board hearing if appropriate.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek clarification from the Veteran and/or his representative regarding whether he wishes to be scheduled for a Board Hearing.  

2.  The RO should make sure that the VA records are updated and in the claims folder.   

3.  The Veteran should be afforded a VA in-person audiologic examination for the purpose of determining the etiology of the Veteran's reported tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus began during or is causally related to service, to include exposure to loud noises.  

The examiner's opinion should be supported by a rationale that discusses the in-service complaints of ear pain and loud noises.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


